DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/15/21 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature “wherein the transfer duct develops radially and axially and surrounds the outlet of the second turbomachine completely in the radial direction and completely, only on one side, in the radial direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to state “wherein the transfer duct develops radially and axially and surrounds the outlet of the second turbomachine completely in the radial direction and completely, only on one side, in the radial direction”. Applicant has provided no explanation or support for this limitation in the specification as filed. 
Paragraph 58 of the specification as filed states “[0058] The portion of the transfer duct at the begin 441 surrounds the end portion 425 of the outlet of the second turbomachine completely in the radial direction and completely, only on one side, in the axial direction”. Thus, the written disclosure do not support the claim language as the written description is inconsistent or conflicts with the claim language.
Turning to the drawings, as best understood the radial direction is a direction perpendicular to the shaft. So surrounding in that direction, on a side of the outlet of the second turbomachine, is best understood as a left or right side of the outlet of the second turbomachine as shown in Figs 2 and 4. As shown in annotated Figs 2 and 4 below, these figures do not appear to provide support for the amendment to claim 1 as neither the left nor the right side of the outlet of the second turbomachine completely surrounded by the transfer duct.

Therefore, the limitations added to claim 1 appear to be new matter.
Dependent claims are rejected based on their dependency to claim 1.



    PNG
    media_image1.png
    853
    870
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1004
    951
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 has been amended to state “wherein the transfer duct develops radially and axially and surrounds the outlet of the second turbomachine completely in the radial direction and completely, only on one side, in the radial direction”. As pointed out in the 112(a) rejection above, the specification and drawings appear to conflict with and appear to be inconsistent with the claim limitation added to claim 1 which renders the scope of the claim uncertain. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
	Additionally, the claim limitation “wherein the transfer duct develops radially and axially and surrounds the outlet of the second turbomachine completely in the radial direction and completely, only on one side, in the radial direction” appears to itself be contradictory. This limitation requires “wherein the transfer duct develops radially and axially and surrounds the outlet of the second turbomachine completely in the radial direction” which means the transfer 
 	Additionally, it is unclear what is meant by “surround” “in the radial direction”. As best understood, the radial direction is a direction perpendicular to the shaft. So surrounding in that direction, on a side of the outlet of the second turbomachine, is best understood as a left or right side of the outlet of the second turbomachine as shown in Figs 2 and 4. However, one could also interpret the language as meaning the surrounding transfer duct is located in the radial direction; however, it is unclear what “one side” would refer to in this interpretation and it is unclear how the transfer duct only surrounds one side in this interpretation. Applicant has not provided any explanation of the claim language. Given there is more than one reasonable interpretation of the claim language, the claim language is indefinite. MPEP 2173.02 I states: "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate."
	It is noted that, if this limitation was meant to read as stated in 0058 of the specification as filed, figures 2 and 4 do not appear to support the language in 0058 for the same reasons as pointed out in the 112(a) rejections above. Therefore, the intended scope of the claim limitations added to claim 1 are uncertain. It is noted that applicant did not provide any 
 	In the last two lines, claim 1 states “an end portion of the transfer duct is connected to an outlet diffuser”. It is unclear what “an end portion” refers to. The claim already uses the terms “first end”, “first end portion” and “second end”, “second end portion” in relation to the transfer duct. 
 	Dependent claims are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah US 2007/0154304 in view of Vrbas US 2005/0005606.
Regarding claims 1-6, 8-9, and 11, in Figs 2 and 6A Abdullah discloses:

a first turbomachine (140a) having an inlet (130), an outlet (Applicant shows the outlet of the compressor is a straight duct exiting the compressor as in annotated Figs 2-3 of applicant’s specification herein. Thus, see annotated Fig 6A of Abdullah herein wherein the outlet of the compressor is labeled as the straight duct exiting the compressor and extending to the 90 degree bend labeled as the first end in annotated Fig 6A herein.);
a second turbomachine (140b) having an inlet (146), an outlet (see 2nd outlet in annotated Fig 6A herein) and a second rotary shaft portion (113);
a transfer duct (144) fluidly connecting the outlet (In applicant’s Fig 2, applicant shows the outlet of the compressor is a short portion extending directly from the first turbomachine. Thus, see annotated Fig 6A of Abdullah herein wherein the 1st outlet of the 1st compressor/turbomachine is labeled as a short duct section exiting the first compressor/turbomachine.) of the first turbomachine (140a) to the inlet (146) of the second turbomachine (140b), the transfer duct (144) comprising a first end portion at a first end (see 1st end in annotated Fig 6A herein) and a second end portion at second end (see 2nd end in annotated Fig 6A herein), wherein the transfer duct develops radially and axially and surrounds 
a connection duct extending across the transfer duct from an internal wall of the transfer duct to an external wall of the transfer duct and forming a prolonged section of the cochlea shaped end portion (see annotated Fig 2 herein), the connection duct positioned at least partially in a seat defined by the transfer duct (The meaning and scope of the term seat is unclear. Applicant’s specification does not appear to explain the meaning and scope of the term seat. The plain meaning of the term seat appears to be a part or surface on or in which another part or surface rests. Therefore, see annotated Fig 2 herein of Abdullah wherein the connection duct extends through the transfer duct from the radially inside to the radially outside of the transfer duct. In other words, the connection duct is positioned at least partially in a seat defined by the transfer duct wherein the seat is the part of the transfer duct that receives the connection duct therein.);

a casing (120)  configured to house the first turbomachine (140a), the second turbomachine (140b) and the transfer duct (144) (It is noted that, in e.g. Fig 4 and possibly Fig 2 of the instant application, an interior portion of the casing appears to form a portion of the transfer duct. Likewise, the interior of the casing 120 of Abdullah also forms a portion of the transfer duct 144.);
wherein the first turbomachine (140a) and the second turbomachine (140b) are located adjacent to each other (see Fig 6A) so that the outlet (see 2nd outlet in annotated Fig 6A herein) of the second turbomachine (140b) is proximate to the outlet (see 1st outlet in annotated Fig 6A herein) of the first turbomachine (140a) and the inlet (146) of the second turbomachine (140b) is distal to the outlet (see 1st outlet in annotated Fig 6A herein) of the first turbomachine (140a) (see Fig 6A);
wherein the transfer duct (144) has an annular shape (see Fig 6A) and surrounds the end portion of the outlet of the second turbomachine (see Figs 2 and 6A).
In Fig 6A, Abdullah does not disclose a first rotary shaft portion for the first turbomachine axially aligned with the second rotary shaft portion. However, as one of ordinary skill in the art would understand, the bearing 114 and shaft 113 in Fig 6A are a simplified representation of the actual support required for the first 140a and second 140b turbomachines. In Fig 8 of Abdullah, an alternative shaft arrangement is shown which utilizes a shaft portion 213 (i.e. first and second shaft portions axially aligned) extending from each 
  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a shaft extending from turbomachine 140a in Fig 6A of Abdullah (as taught by Abdullah in Fig 8) to gain the benefit of providing additional support for the turbomachine 140a to lessen shaft bending stresses and/or radial vibration compared to the cantilevered support arrangement in Fig 6A. 
Regarding the limitation “the outlet having a cochlea-shaped end portion”, 0074 discloses (in the embodiment of Fig 6A) the fluid passes radially through 140b to a collector (e.g. a volute as in 0005) and eventually to an outlet of the fluid transfer control 110. This configuration is shown in Fig 2 and described in 0050: “The centrifugal force of rotor assembly 24 rotating causes fluid to flow from inlet channel 46 to the tip (i.e., the outer periphery) of rotor blades 40b.  At such a point, the portions of inner barrier component 26 surrounding the periphery of rotor blades 40b form a collector (e.g., a volute) to direct the fluid to outlet 34 as shown in FIG. 2.” Given the similarities between Figs 6A and 1 where both depict a collector/volute at the outlet of the 2nd turbomachine 140b/40b, it would be understood that Fig 2 would also implicitly depict a collector/volute and outlet for the embodiment of Fig 6A (see MPEP 2144.01) wherein Fig 2 shows the outlet of the second turbomachine has an end 
Abdullah discloses an end portion of the transfer duct (transfer duct 1st end in annotated Fig 6A herein) is connected to an outlet of the first turbomachine outlet (1st outlet in annotated Fig 6A herein). Abdullah does not disclose an outlet diffuser forming the first turbomachine outlet.
Vrbas discloses the use of an outlet diffuser 32 forming the first turbomachine outlet.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use of an outlet diffuser forming the first turbomachine outlet as taught by Vrbas in the system of Abdullah to gain the benefit of reducing the velocity of the fluid to increase static pressure of the fluid as in 0016 of Vrbas. 




    PNG
    media_image3.png
    658
    770
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    740
    983
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    1089
    884
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    931
    625
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1110
    783
    media_image7.png
    Greyscale

Regarding claims 2-6, 8-9, and 11, Abdullah as modified above discloses:
2.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct develops  substantially axially along a length between the first end and the second end, and at least partially radially at the second end (see annotated Fig 6A herein).
nd outlet in annotated Fig 6A herein) and ending at the inlet (146) of the second turbomachine (see annotated Fig 6A herein wherein the transfer duct 144 wraps-around/surrounds the 2nd outlet and the second turbomachine 140b and ends at the inlet 146).
4.    (Currently Amended) The turbomachine assembly of claim 1, further comprising an outlet duct protruding from the casing (see Fig 2 wherein the outlet duct is read as the portion of 34 which protrudes from the casing 20); wherein the outlet (2nd outlet in annotated Fig 6A herein) of the second turbomachine (140b in Fig 6A) is fluidly connected to the outlet duct via a connection duct (see connection duct in annotated Fig 2 herein which connects the volute/collector to the outlet duct protruding from the casing which is the same arrangement as depicted in applicant’s Fig 5).
5.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct (144 in Fig 6A)  surrounds the second turbomachine (Applicant’s transfer duct does not completely surround the second turbomachine as admitted by applicant in 0047 of the specification as filed. In 0047, applicant does disclose the transfer duct completely surrounds the second turbomachine in the radial direction. Therefore, in light of the specification the examiner will read this limitation as completely surrounds in the radial direction. See Fig 6A of Abdullah wherein 144 completely surrounds 140b in the radial direction.)
6.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first end portion of the transfer duct (see first end in annotated Fig 6 herein) is directly fluidly connected st outlet in annotated Fig 6A herein) of the first turbomachine (140a), and the second end portion of the transfer duct (see second end in annotated Fig 6 herein) is directly fluidly connected to the inlet (146) of the second turbomachine (140b) (see annotated Fig 6A herein).
8.    (Currently Amended) The turbomachine assembly of claim 6, wherein the distance between the transfer duct (144) and an axis of the shaft of the second turbomachine increases along the first end portion (see annotated Fig 6A herein wherein the first end of 144 is oriented radially and therefore the distance from the central axis of shaft 113 of the second turbomachine increases along the first end of 144 as the first end radially extends away from the central axis of shaft 113.).
9.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first turbomachine is a first compressor or first pump (see 140a and 0002); the second turbomachine is a second compressor or second pump (see 140b and 0002); and the rotary shafts of the first turbomachine and the second turbomachine are mechanically coupled together (See Fig 8 wherein the shafts 213 are mechanically coupled together via either by being mechanical coupled to the turbomachines 240, 242a or by being a solid shaft as in 0004 of applicant’s specification.).
 	11.    (Currently Amended) The turbomachine assembly of claim 1, wherein the turbomachine assembly is configured for subsea installations [This limitation does not require any structural limitations and therefore is read as a recitation with respect to the manner in which the claimed apparatus is intended to be employed. The compressor/pump of Abdullah is Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).].






Claims 1-6, 8-9, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 2010/0239437 in view of Abdullah US 2007/0154304 in further view of Vrbas US 2005/0005606.
Regarding claims 1, in Fig 1 Maier discloses:
1.    (Currently Amended) A turbomachine (See e.g. back to back compressors in the title [compressors as in applicant’s claim 9]. It is noted that in Fig 4 of the application, applicant 
a first turbomachine (16) having an inlet (see inlet for 16 in 0018 and 1st inlet in annotated Fig 1 herein), an outlet (Applicant shows the outlet of the compressor can be  a straight duct exiting the compressor as in annotated Figs 2-3 of applicant’s specification herein. Thus, see annotated Fig 1 of Maier herein wherein the outlet of the compressor is labeled as the straight duct exiting the compressor at 16b extending to the 90 degree bend labeled as the first end in annotated Fig 1 herein.) and a first rotary shaft portion (see 1st shaft in annotated Fig 1 herein.);
a second turbomachine (18) having an inlet (18a), an outlet (18b) and a second rotary shaft portion axially aligned with the first rotary shaft portion (See 2nd shaft in annotated Fig 1 herein. It is noted that the specification as filed at 0004 indicates the shafts of the first and second turbomachines can be one solid shaft.);
a transfer duct (50) fluidly connecting the outlet (16b) of the first turbomachine (16) to the inlet (18a) of the second turbomachine (18), the transfer duct (50) comprising a first end portion at a first end (end portion near 16b) and a second end portion at second end (end portion near 18a), wherein the transfer duct develops radially and axially (see annotated Fig 1 of Maier herein where including three bends which develop radially and axially);  and

wherein the first turbomachine (16) and the second turbomachine (18) are located adjacent to each other (see Fig 1) so that the outlet (18b) of the second turbomachine (18) is proximate to the outlet (16b) of the first turbomachine (16) and the inlet (18a) of the second turbomachine (18) is distal to the outlet (16b) of the first turbomachine (16) (see Fig 1);
wherein the transfer duct (50) has an annular shape (See flow passage defined between 66, 68 and 62, 64 in 0031 and annular section in 0030 wherein one of ordinary skill in the art would understand from the drawing [same as applicant’s Fig 4] that 50 is annular from 16b to 18a.) and surrounds the end portion of the outlet of the second turbomachine (see Fig 1 wherein 50 surrounds 18b).
Maier does not disclose wherein the outlet of the second turbomachine has an outlet with an end portion shaped like a cochlea, and a connection duct extending across the transfer duct from an internal wall of the transfer duct to an external wall of the transfer duct and forming a prolonged section of the cochlea shaped end portion, the connection duct positioned at least partially in a seat defined by the transfer duct, and wherein the transfer duct develops surrounds the outlet of the second turbomachine completely in the radial direction and completely, only on one side, in the radial direction. 
.

The examiner also notes that, like Maier, in Fig 6A Abdullah discloses a compressor turbomachine (see compressor in 0002) with an annular transfer duct (144) connecting a 1st turbomachine (140a in Fig 6A) and a 2nd turbomachine (140b in Fig 6A). In 0074, Abdullah discloses in the embodiment of Fig 6A the fluid passes radially through 140b to a collector (e.g. a volute as in 0005) and eventually to an outlet of the fluid transfer control 110. This configuration is shown in Fig 2 and described in 0050: “The centrifugal force of rotor assembly 24 rotating causes fluid to flow from inlet channel 46 to the tip (i.e., the outer periphery) of rotor blades 40b.  At such a point, the portions of inner barrier component 26 surrounding the periphery of rotor blades 40b form a collector (e.g., a volute) to direct the fluid to outlet 34 as shown in FIG. 2.” Given the similarities between Figs 6A and 1 where both depict a collector/volute at the outlet of the 2nd turbomachine 140b/40b, it would be understood that Fig 2 would also implicitly depict a collector/volute and outlet for the embodiment of Fig 6A (see MPEP 2144.01) wherein Fig 2 shows the outlet of the second turbomachine has an end 
A replacement of one known multi-stage compressor outlet configuration (the outlet configuration of Maier having a fluid channeling device) with another known outlet configuration (the outlet configuration of Abdullah having a spiral volute shaped like a cochlea) with the predictable result of directing the radial flow from the impeller into a tangentially flowing outlet (as illustrated by Abdullah in e.g. Figs 1-2, or Figs 2 and 6A) follows exemplary rationale  MPEP 2143 I. B. which supports the finding of obviousness for a simple substitution of one known compressor outlet configuration for another.
Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to replace the outlet configuration of Maier’s second turbomachine 18 (from 18b through 15 including the fluid channeling device) with the collector/volute outlet configuration of Abdullah to gain the benefit of directing the radial flow from the impeller into a tangentially flowing outlet as illustrated by Abdullah in Figs 1-2, or Figs 2 and 6A, and/or the benefit of increasing the cross sectional flow area of the transfer duct 50 by eliminating the fluid channeling device.
Maier discloses an end portion of the transfer duct (transfer duct 1st end in annotated Fig 1 herein) is connected to an outlet of the first turbomachine outlet (1st outlet in annotated Fig 1 herein). Maier does not disclose an end portion of the transfer duct connected to an outlet diffuser.

Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use of an outlet diffuser at the first turbomachine outlet as taught by Vrbas in the system of Maier to gain the benefit of reducing the velocity of the fluid to increase static pressure of the fluid as in 0016 of Vrbas. 



    PNG
    media_image8.png
    1014
    1055
    media_image8.png
    Greyscale

 	
Regarding claims 2-6, 8-9, 11, and 19, Maier as modified above in claim 1 discloses:
2.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct (50 of Maier) develops substantially axially along a length between the first end and the 
3.    (Previously Presented) The turbomachine assembly of claim 1, wherein the transfer duct develops as a mantle around the second turbomachine (18 of Maier) starting at the outlet of the second turbomachine (18b of Maier) and ending at the inlet (18a of Maier) of the second turbomachine (see Fig 1 of Maier where the transfer duct 50 wraps-around/surrounds the second turbomachine 18 from outlet 18b to inlet 18a).
4.    (Currently Amended) The turbomachine assembly of claim 1, further comprising an outlet duct protruding from the casing (see Fig 2 of Abdullah wherein the outlet duct is read as the portion of 34 which protrudes from the casing 20); wherein the outlet (18b of Maier) of the second turbomachine (18 of Maier) is fluidly connected to the outlet duct via a connection duct (see connection duct in annotated Fig 2 herein which connects the volute/collector to the outlet duct protruding from the casing which is the same arrangement as depicted in applicant’s Fig 5) that passes through the transfer duct (see Fig 2 wherein the connection duct passes through the transfer duct which is located on the inner surface of the outer casing.).
5.    (Currently Amended) The turbomachine assembly of claim 1, wherein the transfer duct (50 of Maier) completely surrounds the second turbomachine (Applicant’s transfer duct does not substantially surround the second turbomachine as admitted by applicant in 0047 of the specification as filed. In 0047, applicant does disclose the transfer duct completely surrounds the transfer duct in the radial direction. Therefore, in light of the specification the 
6.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first end portion of the transfer duct (see first end in annotated Fig 1 of Maier herein) is directly fluidly connected to the outlet (16b) of the first turbomachine (16), and the second end portion of the transfer duct (see second end in annotated Fig 1 of Maier herein) is directly fluidly connected to the inlet (18a of Maier) of the second turbomachine (18 of Maier) (see annotated Fig 1 of Maier herein).
8.    (Currently Amended) The turbomachine assembly of claim 6, wherein the distance between the transfer duct (50 of Maier) and an axis of the shaft of the second turbomachine (central axis of 2nd shaft in annotated Fig 1 of Maier herein) increases along the first end portion (see annotated Fig 1 of Maier herein wherein the first end of 50 is oriented radially and therefore the distance from the center axis of 2nd shaft of the second turbomachine increases along the first end of 50 as the first end radially extends away from the axis of 2nd shaft.).
9.    (Currently Amended) The turbomachine assembly of claim 1, wherein the first turbomachine (16 of Maier) is a first compressor or first pump (see e.g. back to back compressors in the title of Maier); the second turbomachine (18 of Maier) is a second compressor or second pump (see back to back compressors in the title of Maier); and the rotary shafts of the first turbomachine and the second turbomachine are mechanically coupled together (The shafts of the first 16 and second 18 turbomachines of Maier are mechanically coupled together as one solid shaft 90 as in 0004 of applicant’s specification as filed.).
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).].
19.    (Previously Presented) The turbomachine assembly of claim 9, wherein the first turbomachine (16 of Maier) is a multistage centrifugal machine (see at least one compressor stage in 0018 of Maier and centrifugal compressors in 0018 of Maier) and the second turbomachine (18 of Maier) is a multistage centrifugal machine (see at least one compressor stage in 0018 of Maier and centrifugal compressors in 0018 of Maier).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah US 2007/0154304 in view of Vrbas US 2005/0005606 in further view of Jacobsen US 2007/0212238 as evidenced by Pressure Losses Resulting From Changes In Cross-Sectional Area In Air Ducts, by Kratz, published 1938.
Abdullah as modified above in claim 6 does not disclose the limitations of claim 7.

 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to increase the cross sectional area of the transfer duct along the first end in the system of Abdullah as modified above in claim 6 to gain the benefit of increasing the static pressure of the fluid wherein Kratz provides evidence that it is known that increasing cross-sectional area along a duct length causes increases in static pressure (see Fig 16 on page 30 where static pressure increases in the diverging section H to G). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier US 2010/0239437 in view of Abdullah US 2007/0154304 in view of Vrbas US 2005/0005606 in further view of Jacobsen US 2007/0212238 as evidenced by Pressure Losses Resulting From Changes In Cross-Sectional Area In Air Ducts, by Kratz, published 1938.
Maier as modified above in claim 6 does not disclose the limitations of claim 7.
However, in Fig 1 Jacobsen discloses a first multistage impeller 22 connected to a second multistage impeller 24 by as transfer duct 28 wherein an area of a cross-section of the transfer duct 28 increases along the first end portion the transfer duct near the first multistage impeller 22.
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to increase the cross sectional area of the transfer duct along the 




    PNG
    media_image9.png
    730
    1374
    media_image9.png
    Greyscale

Comparison of Abdullah’s and Applicant’s disclosures

    PNG
    media_image10.png
    918
    1076
    media_image10.png
    Greyscale

Comparison of Embodiments of Abdullah


Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are not persuasive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-TH 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.

/Thomas Fink/              Examiner, Art Unit 3746